Name: Council Decision (EU) 2017/248 of 6 February 2017 on the conclusion of the Agreement continuing the International Science and Technology Center
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  research and intellectual property;  politics and public safety;  world organisations;  European construction;  technology and technical regulations
 Date Published: 2017-02-14

 14.2.2017 EN Official Journal of the European Union L 37/1 COUNCIL DECISION (EU) 2017/248 of 6 February 2017 on the conclusion of the Agreement continuing the International Science and Technology Center THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 31(1) and 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 180 and Article 218(6)(a) thereof, Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with the Council Decision (EU) 2015/1989 (2) the Agreement continuing the International Science and Technology Center between the European Union and the European Atomic Energy Community (Euratom) acting as one Party and Georgia, Japan, the Kingdom of Norway, the Kyrgyz Republic, the Republic of Armenia, the Republic of Kazakhstan, the Republic of Korea, the Republic of Tajikistan, and the United States of America (the Agreement) was signed on 9 December 2015, subject to its conclusion at a later date. (2) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement continuing the International Science and Technology Center is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument provided for in Article 17 of the Agreement (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 February 2017. For the Council The President F. MOGHERINI (1) Consent of 19 January 2017 (not yet published in the Official Journal). (2) Council Decision (EU) 2015/1989 of 26 October 2015 on the signing, on behalf of the European Union, of the Agreement continuing the International Science and Technology Center (OJ L 290, 6.11.2015, p. 7). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.